COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
ALEJANDRO HERNANDEZ AND
EDITH ROMAN,
                                                §                 No. 08-12-00178-CV
                             Appellants,
                                                §                    Appeal from the
v.
                                                §                  243rd District Court
ENRIQUE GALLARDO,
                                                §               of El Paso County, Texas
                               Appellee.
                                                §                   (TC# 2008-4822)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

summary judgment. We therefore affirm the judgment of the court below. We further order that

Appellee recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 29TH DAY OF OCTOBER, 2014.



                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)